Case 1:20-cv-20720-RNS Document 96 Entered on FLSD Docket 12/02/2020 Page 1 of 6




                                United States District Court
                                          for the
                                Southern District of Florida

      Fibertex Corporation, Plaintiff,         )
                                               )
      v.                                       )
                                               )
      New Concepts Distributors Int’l,         )
      LLC, Janice Santiago, and Rafael         )
      G. Segarra, Defendants.                  )
                                               )
                                               ) Civil Action No. 20-20720-Civ-Scola
      New Concepts Distributors Int’l,         )
      LLC, Counter-Plaintiff,                  )
                                               )
      v.                                       )
                                               )
      Fibertex Corporation, Counter-           )
      Defendant.                               )

                     Order Denying Consolidated Motion to Dismiss
                        and Motion for More Definite Statement
        This matter is before the Court upon Plaintiff/Counter-Defendant
  Fibertex Corporation’s (“Fibertex”) consolidated motion to dismiss and motion
  for a more definite statement with respect to Defendant/Counter-Plaintiff New
  Concepts Distributors Int’l, LLC’s (“New Concepts”) amended counterclaim (the
  “counterclaim”). (Mot., ECF No. 67; Am. Counterclaim, ECF No. 56). The
  counterclaim has two counts: Count I is for breach of contract, which Fibertex
  argues requires a more definite statement, and Count II is for unjust
  enrichment, which Fibertex argues should be dismissed. New Concepts has
  responded to the motion (ECF No. 77) and Fibertex has filed a reply (ECF No.
  82). After careful consideration, the Court denies Fibertex’s motion to dismiss
  and for a more definite statement (ECF No. 67).

           1. Background 1
       This matter concerns former business partners involved in the
  compression shapewear clothing industry. Compression shapewear garments

  1
   The Court accepts New Concepts’ allegations as true for the purposes of evaluating Fibertex’s
  motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th
  Cir. 1997). Additionally, portions of the Background herein are taken from Judge Torres’ Report
  and Recommendation on Fibertex’s separate motion for preliminary injunction (ECF No. 91).
Case 1:20-cv-20720-RNS Document 96 Entered on FLSD Docket 12/02/2020 Page 2 of 6




  are worn by women and men to provide slimming, tightening, and body
  sculpting effects. Fibertex, a Colombian company, manufactures and sells
  compression shapewear garments under the “Co’Coon” word trademark and
  composite trademark. The Co’Coon word mark was first used in commerce in
  2000 and the composite mark in 2016. New Concepts, a Florida company, is a
  multi-brand distributor and was authorized by Fibertex to sell Co’Coon
  products in the United States from 2006 until 2019. New Concepts also
  manufactures and sells compression shapewear garments under its own
  trademark and tradename, “Curveez.” Curveez was developed in 2010 with the
  knowledge and consent of Fibertex so that the parties could sell more product
  under different brands to competing customers. Ninety-five percent of the
  worldwide seamless compression shapewear garments, including Co’Coon and
  Curveez, are manufactured using Santoni Seamless Machines. Because
  shapewear garments are mostly indistinguishable and made using the same
  machines, a compression shapewear company’s brand is extremely valuable.
        Under the agreement through which the partnership between New
  Concepts and Fibertex operated, New Concepts would produce products that
  New Concepts wanted under the Curveez brand (often these were products that
  Fibertex either did not manufacture or no longer wished to manufacture) and
  would sell the products that Fibertex wanted to manufacture under the
  Co’Coon brand. (ECF No. 56 at ¶¶ 17, 143.) For example, New Concepts alleges,
  Fibertex did not wish to manufacture plus sized garments. (Id. at ¶17.)
  Therefore, New Concepts developed Curveez +. (Id.) In 2016, New Concepts and
  Fibertex, based on extensive market research financed and performed by New
  Concepts, decided to invest in the growth of the Co’Coon brand specifically
  within the U.S. market. (Id. at ¶20.) Fibertex through Alejandro Angel verbally
  assured Janice Santiago that the relationship between Fibertex and New
  Concepts would remain the same and no contracts were needed between the
  parties. (Id.) New Concepts, in reliance upon the longstanding relationship
  between the two companies and on the active representations made by Fibertex
  through Mr. Angel, used New Concepts’ resources, expertise, knowledge,
  finances, and contacts to grow and promote the Co’Coon brand within the U.S.
  market. (Id. at ¶21.)
        New Concepts alleges that the growth of the Co’Coon brand was a result
  of New Concepts’ financial investment and “constant search” for new clients,
  products, and distribution channels. (Id. at ¶23.) In sum, New Concepts “was
  the promoter/main contributor to any success Co’Coon may have had in the
  U.S. market.” (Id. at ¶24.) New Concepts alleges that it expended its time and
  money into promoting the Curveez and Co’Coon brands “[w]ith the
  encouragement, knowledge and consent of Fibertex.” (Id. at ¶25.) New Concepts
Case 1:20-cv-20720-RNS Document 96 Entered on FLSD Docket 12/02/2020 Page 3 of 6




  specifically claims that “Fibertex profited from [New Concepts’] work and
  financial investment in the brand to such an extent that revenues for Co’Coon
  products in the United States market grew by over 500% from 2016 to 2019,”
  and that New Concepts’ efforts were successfully and “mutually beneficial” to
  itself and Fibertex. (Id. at ¶¶ 27-28.)
          Starting in 2019, however, the relationship began to erode. For instance,
  on July 5, 2019, Fibertex discovered that back in January 2019 New Concepts
  filed with the United States Patent and Trademark Office a Declaration of
  Incontestability of the Co’Coon word mark. Once Fibertex confronted New
  Concepts with this false filing, New Concepts claimed it was a mistake. New
  Concepts claims the relationship fractured once Fibertex sold it non-
  conforming products, so New Concepts stopped paying invoices totaling around
  $800,000. Specifically, “[b]etween May 6, 2019 and September 27, 2019, New
  Concepts issued purchase orders for the purchase of apparel and shapewear
  with a unique element, known as Bio-Crystals, which are an essential part of
  the fabrication because they have the effect of reducing the appearance of
  cellulite and improve the elasticity of the skin, for which Fibertex charges
  approximately 10% more than its standard items.” (Id. at ¶38.) New Concepts
  claims that Fibertex “intentionally deliver[ed] non-conforming goods that
  [Fibertex] knew were manufactured without the Bio-Crystals” and that the
  absence of Bio-Crystals was confirmed in lab results. (Id. at ¶39.) New
  Concepts claims that it cannot sell these nonconforming goods and Fibertex
  has nevertheless demanded payment “despite its wrongful repudiation of the
  parties’ contract . . . .” (Id. at ¶40.) Because of this debacle concerning non-
  conforming goods, around the summer of 2019, New Concepts decided to stop
  purchasing Co’Coon products from Fibertex altogether without giving Fibertex
  advance notice. New Concepts, however, still possessed the $800,000 worth of
  product. This fallout snowballed as the former partners continued to fall out,
  which culminated in Fibertex’s filing of this lawsuit in February 2020.

     2. Legal Standard

          When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6)
  challenges the legal sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In
  assessing the legal sufficiency of a complaint’s allegations, the Court is bound
Case 1:20-cv-20720-RNS Document 96 Entered on FLSD Docket 12/02/2020 Page 4 of 6




  to apply the pleading standard articulated in Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is,
  the complaint “must . . . contain sufficient factual matter, accepted as true, to
  state a claim to relief that is plausible on its face.” Am. Dental Ass’n v. Cigna
  Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at
  570). “Dismissal is therefore permitted when on the basis of a dispositive issue
  of law, no construction of the factual allegations will support the cause of
  action.” Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006)
  (internal quotations omitted) (citing Marshall Cnty. Bd. of Educ. v. Marshall
  Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993). “A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a
  ‘probability requirement,’ but it asks for more than a sheer possibility that a
  defendant has acted unlawfully.” Id. A court must dismiss a plaintiff’s claims if
  he fails to nudge his “claims across the line from conceivable to plausible.”
  Twombly, 550 U.S. at 570.
         Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
  dismissal. See Id. at 555. “Rule 8 marks a notable and generous departure
  from the hyper-technical, code-pleading regime of a prior era, but it does not
  unlock the doors of discovery for a plaintiff armed with nothing more than
  conclusions.” Iqbal, 556 U.S. at 679.
     3. Analysis

           a. Count I—Breach of Contract

         In its opening motion, Fibertex argues that “it is unclear which contracts
  [New Concepts] believes that Fibertex breached.” (ECF No. 67 at 6.) Specifically,
  Fibertex argues that although New Concepts’ claim appears to focus on
  breached agreements to deliver products that were enhanced with Bio-Crystal
  technology, New Concepts’ Answer identifies “50 different purchase orders”
  that it may, or may not, be claiming were breached. (Id. (“From [New Concepts’]
  Amended Counterclaim, it cannot be determined which of these 50 different
  contracts [New Concepts] believes Fibertex breached.”).) Fibertex explains that
  it cannot formulate a response without knowing which products were
  purportedly defective or which contracts were allegedly breached. (Id. at 7.)
         In response to the motion for more definite statement, New Concepts
  denies that its breach of contract claim is vague, but it nevertheless provides a
  more definite statement that clarifies the count. To wit, New Concepts
Case 1:20-cv-20720-RNS Document 96 Entered on FLSD Docket 12/02/2020 Page 5 of 6




  explained that its allegations concerning defective products were based on
  Fibertex’s failure to deliver products that included Bio-Crystals, and that
  “[g]arments to include biocrystals [sic] are listed on the purchase orders with
  the word biocrystals included in the name of the garment.” (ECF No. 77 at 7
  (emphasis added).) This directly resolves Fibertex’s obstacle to identifying the
  purchase orders at issue. New Concepts has clarified that the purchase orders
  at issue in Count I will include the word “biocrystals” in the name of the
  garment. This, in turn, will be the subset of the 50 purchase orders that New
  Concepts may proceed upon in its breach of contract claim and against which
  Fibertex must defend itself. Finally, it appears that Fibertex has conceded that
  New Concepts’ response has provided the clarification sought by Fibertex’s
  motion for a more definite statement. Following New Concepts’ clarification
  with respect to the purchase orders, Fibertex’s reply brief made no further
  argument in favor of requiring a more definite statement. GolTv, Inc. v. Fox
  Sports Latin Am. Ltd., 277 F. Supp. 3d 1301, 1311 n.7 (S.D. Fla. 2017)
  (Altonaga, J.) (“When a party fails to respond to an argument or address a
  claim in a responsive brief, such argument or claim can be deemed
  abandoned.”).
           b. Count II—Unjust Enrichment

         Fibertex has also moved to dismiss New Concepts’ count for unjust
  enrichment. The elements of a cause of action for unjust enrichment are: (1)
  the plaintiff has conferred a benefit on the defendant; (2) the defendant has
  knowledge of the benefit; (3) the defendant has accepted or retained the benefit
  conferred; and (4) the circumstances are such that it would be inequitable for
  the defendant to retain the benefit without paying fair value. Noveshen v.
  Bridgewater Assocs., LP, 47 F.3d 1367 (S.D. Fla. 2014) (Marra, J.). New
  Concepts argues that it conferred a benefit upon Fibertex by, inter alia, hiring
  consultants and helping develop products specifically to grow the Co’Coon
  brand’s U.S. presence, sharing New Concepts’ expertise of the U.S. market with
  Fibertex, providing Fibertex with commercially valuable information such as
  names of sellers and retailers, and making investments to “fix Co’Coon sizing.”
  (ECF No. 77 at 5.)
         However, Fibertex argues that, in the Eleventh Circuit, a distributor’s
  “advertising and promotional efforts” are not compensable under a theory of
  unjust enrichment against the manufacturer. (ECF No. 82 at 5.) Specifically,
  Fibertex relies upon Tooltrend, Inc. v. CMT Utensili, SRL, 198 F.3d 802 (11th
  Cir. 1999), where the parties shared a manufacturer and distributor
  relationship, and the Court held that a distributor could not allege – after the
  manufacturer-distributor relationship ended – that the manufacturer had been
Case 1:20-cv-20720-RNS Document 96 Entered on FLSD Docket 12/02/2020 Page 6 of 6




  unjustly enriched by the distributor’s “advertising and promotional efforts”
  because distributor’s efforts were directed toward extending its own profit
  margins and that any incidental enrichment enjoyed by the manufacturer was
  not unjust. Id. at 804, 807-808. In sum, Fibertex argues that “New Concepts
  (the distributor) cannot as a matter of law claim that Fibertex (the
  manufacturer) was unjustly enriched by New Concepts’ advertising, marketing,
  and promotional efforts since those efforts were undertaken to extend its own
  profit margins.” (ECF No. 82 at 5.)
         New Concepts does not dispute that Tooltrend forecloses recovery of
  “advertising and promotional efforts.” Rather, New Concepts argues that, as a
  factual matter, its unjust enrichment count seeks to recover for expenditures
  other than those related to advertising and promotion of Fibertex’s goods that
  New Concepts in turn sold or distributed. (ECF No. 77 at 6.) Accordingly,
  Count II must survive dismissal insofar as it alleges facts that, taken as true
  and construed in favor of New Concepts at this juncture, would allow for
  recovery under an unjust enrichment theory. Defining the specific contours of
  the parties’ relationship and the precise nature of New Concepts’ expenditures
  is far better suited for summary judgment. At this stage, the Court finds that
  New Concepts has adequately stated a claim for unjust enrichment. The Court
  agrees with the nuance drawn out by New Concepts; namely, that New
  Concepts’ efforts towards growing the shared Co’Coon brand included, but were
  not limited to, the promotional and advertising efforts that cannot be recovered
  as a result of Tooltrend.

     4. Conclusion
        For the reasons set forth above, the Court denies Fibertex’s motion to
  dismiss and motion for more definite statement (ECF No. 67).
        Done and ordered, in Miami, Florida on December 2, 2020.



                                             Robert N. Scola, Jr.
                                             United States District Judge
